BUTLER, District Judge.
Blum v. The Caddo, 1 Woods, 64 [Fed. Cas. No. 1,573], is directly in point, as respects the libelant’s right to sue, and is well supported by the cases cited in the opinion. It is a decision on appeal, in admiralty, and I therefore feel bound to follow it. The facts before me present the question in an unusually strong light for the respondent. The property was delivered to a carrier employed by the purchaser to receive it on his account. The carrier was therefore his agent, not by implication of law simply, but by express authorization. He was sent for the property by, and undertook to carry it for, the purchaser, who bound himself to pay for its transportation. The libelant, when applied to by the carrier for instructions after the accident, denied all interest in the subject, his view of the transaction then agreeing with the respondent’s now.
The foregoing was written and intended to be filed as the opinion of the court, some months ago. When counsel were informed' of what was about to -be done, counsel for the libelant asked leave to file a supplemental brief, which was granted. It is now before me, with an answer from the respondent. Á further examination of the subject, in the light of these briefs, has not’ changed my mind. The question whether a vendor of goods delivered to a common carrier may sue the carrier for fáilure of duty, under ordinary circumstances, has given the courts much trouble and caused many conflicting decisions. Where, however, the goods are delivered to the vendee’s agent, who is a carrier, hired by him and sent for them at his cost, as in this instance, it seems generally to be conceded by the authorities that the right of suit is in the vendee. I do not propose to discuss the subject, but as the respondent’s brief presents a fair consideration of it and the authorities, and expresses the views I have adopted, I will attach it hereto.
The libel must be dismissed, with costs.